Per Curiam.

One question is presented: Is Dr. Shahabi’s report “some evidence” supporting the commission’s temporary total disability compensation denial? For the reasons to follow, we find that it is not and affirm the judgment of the court of appeals.
State ex rel. Johnson v. Indus. Comm. (1988), 40 Ohio St.3d 339, 340, 533 N.E.2d 720, 721, held that the commission “[i]n determining whether to award permanent total disability, * * * must consider every allowed condition.” (Emphasis added.) That temporary total disability is at issue does not compel a different result.
Dr. Shahabi’s disability conclusions were based on the “allowed condition recognized for lumbosacral strain.” This claim, however, is also allowed for “central disc herniation at L4-5 and L5-S1.” Reliance on Shahabi’s report demonstrates that the commission did not consider claimant’s more severe disc condition before denying temporary total disability compensation. Accordingly, the commission abused its discretion in denying compensation without considering all allowed conditions.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.